IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   August 20, 2009
                                 No. 08-11046
                               Summary Calendar                 Charles R. Fulbruge III
                                                                        Clerk

CARLOS TIJERINA,

                                             Plaintiff-Appellant

v.

DEON CLEMENTS, Individual and Official Capacity,

                                             Defendant-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:08-CV-107


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Carlos Tijerina, Texas prisoner # 1349165, moves this court for
authorization to proceed in forma pauperis (IFP) on appeal following the district
court’s dismissal of his 42 U.S.C. § 1983 suit as frivolous pursuant to 28 U.S.C.
§ 1915 and 28 U.S.C. § 1915A. Tijerina’s motion to proceed IFP on appeal is
construed as a challenge to the district court’s certification that his appeal is not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                     No. 08-11046



      Tijerina argues that his rights were violated when Detective Deon
Clements of the Lubbock County Sheriff’s Office interviewed Tijerina and took
statements from him. Tijerina also moves this court to consolidate this appeal
with others that he has pending.        Tijerina does not analyze, and has thus
abandoned, the issue whether the district court erred by determining that the
instant suit was not timely filed and by dismissing it on that basis. See Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Tijerina has not demonstrated that he will raise a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Accordingly,
his motion to proceed IFP is DENIED. See Baugh, 117 F.3d at 202. Tijerina’s
motion to consolidate is likewise DENIED.           His appeal is DISMISSED as
frivolous. See 5 TH C IR. R. 42.2.
      The district court’s dismissal of Tijerina’s suit as frivolous and the
dismissal of this appeal as frivolous both count as strikes for purposes of 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). Tijerina is WARNED that, if he accumulates three strikes pursuant to
§ 1915(g), he may not proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he “is under imminent danger of
serious physical injury.” § 1915(g).




                                          2